Citation Nr: 0427679	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-09 908	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depression and 
nervous breakdown.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for myocardial 
infarction (two occurrences).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
March 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that, in a handwritten letter to the RO dated 
in November 2003, the veteran avers that he has post-
traumatic stress disorder (PTSD) related to non-combat 
stressors that allegedly occurred in service.  This issue is 
referred to the RO for further action as deemed appropriate.


REMAND

The most recent VA outpatient treatment records currently of 
record are dated in December 2002.  At an April 2004 Travel 
Board hearing conducted before the undersigned Veterans Law 
Judge, the veteran noted that there were additional VA 
treatment records supportive of his claim that had not yet 
been associated with the record.  

The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) 
(the statutory duty to assist requires VA to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and the evidence of record).  
Additionally, because VA has constructive knowledge of 
records under VA control, a remand is required.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law on November 9, 2000.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate this claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  The Board therefore also remands in order to ensure 
that the veteran receives the due process to which he is 
entitled in connection with the instant case.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  See also Quartuccio, supra, 
at 187 (2002).  The veteran should 
specifically be told of the 
information or evidence not of 
record that is necessary to 
substantiate his claim.  He should 
be told of the actions the RO 
intends to take to obtain additional 
information or evidence, if any.  
The veteran should specifically be 
told of the information or evidence 
that the veteran is expected to 
provide.  He should be specifically 
informed that he should submit any 
pertinent evidence in his 
possession. 

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers not previously identified 
who treated him for the issues on 
appeal.  After securing the 
necessary release(s), the RO should 
obtain those records that have not 
been previously secured, and 
associate them with the file.  
Attention is drawn to the specific 
requirement to obtain VA treatment 
records for all treatment rendered 
after December 16, 2002.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  The SSOC should refer to 
the VCAA.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  




________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



